CARPENTER, J.
This is a petition for assessment of damages by a jury in re condemnation of certain lands by the City of Providence under Chapter 1278 of Public Laws, January 1915, and was heard by a jury in May, 1929, at which hearing the jury assessed damages in the sum of $10,462.50. In arriving at this sum the jury fixed the value of the land taken at $6200, and the balance of the amount of the verdict is for interest on said sum of $6200.
On 'May 29,1929, the respondent filed a motion for a new trial which was heard before this Court on the 9th of June, 1929. ' The grounds set forth in said motion for a new trial are as follows :
1. Said verdict is against the law.
2. Said verdict is not supported by sufficient evidence.
3. That said verdict is against the evidence and the weight thereof.
4. That the damages awarded by said verdict are excessive in view of all the testimony in the case.
At the trial of the case the issue to be decided by the jury was what was the fair market value of the land in question at the time of the taking. The petitioner produced several experts who testified that said land was worth approximately $10,000. Experts for the respondent testified that the land was worth approximately $4,000. Of course the jury were not bound by the amounts fixed by these experts, but could use this evidence in aiding them to fix the value of the land in question. Apparently by their verdict they gave the evidence of the respondent more weight than they gave the evidence of the petitioner, as they fixed the value of the land at $6200, which was much less than the experts of the petitioner testified the land was worth, but in fixing the value at $6200, they were not satisfied that the amount fixed by the experts for the respondent was quite enough; consequently, they fixed the value, as appears by their verdict, at $6200.
The Court feels that substantial justice has been done in this ease and that the jury have fixed a fair amount for the value of the land taken, and therefore denies the motion for a new trial.